532 F.2d 873
Paul D. FEINSTEIN et al., Plaintiffs-Appellants,v.Hugh CAREY et al., Defendants-Appellees.
Docket No. 76-8127.
United States Court of Appeals,Second Circuit.
Argued March 31, 1976.Decided April 1, 1976.

Steven Silvern, New York City (Emil, Kobrin, Klein & Garbus, New York City, on the brief), for appellants.
A. Seth Greenwald, Asst. Atty. Gen., and Stanley L. Zalen, State Board of Elections, New York City, for appellees.
Before ANDERSON and MESKILL, Circuit Judges, and OWEN, District Judge.*
PER CURIAM:


1
We affirm the decision of the district court dismissing plaintiffs' complaint.  Plaintiffs allege that New York Election Law § 186 is void because inconsistent with 42 U.S.C. § 1973aa-1.  This claim is squarely foreclosed by the decision in Rosario v. Rockefeller, 458 F.2d 649 (2 Cir. 1972), aff'd, 410 U.S. 752, 93 S.Ct. 1245, 36 L.Ed.2d 1 (1973).  Plaintiffs, however, argue that Rosario is no longer controlling because § 1973aa-1 has been amended or modified by the 1975 Voting Rights Extension Act and the 1974 Presidential Primary Matching Account Act, 42 U.S.C. § 1973aa-1a and 26 U.S.C. § 9031 et seq.  This is the sole basis for the plaintiffs' claim.  The statutes cited, however, do not on their faces modify or amend § 1973aa-1 in the manner suggested by plaintiffs, and there is no legislative history or other valid indicia of congressional intent to support plaintiffs' position.  Rosario, is, therefore, still controlling, and we affirm.



*
 Of the Southern District of New York, sitting by designation